Exhibit 10.241

Execution Version

 

 

 

$1,500,000,000

364-DAY CREDIT AGREEMENT

Dated as of

March 17, 2020

Among

FEDEX CORPORATION,

as Borrower,

BANK OF AMERICA, N.A.,

as Syndication Agent,

CITIBANK, N.A.,

THE BANK OF NOVA SCOTIA

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

The Several Lenders Party Hereto,

And

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC.,

CITIBANK, N.A., THE BANK OF NOVA SCOTIA, and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Classification of Loans and Borrowings      21  

SECTION 1.03.

   Terms Generally      21  

SECTION 1.04.

   Accounting Terms; GAAP      22  

SECTION 1.05.

   Currency Conversion and Fluctuations      22  

SECTION 1.06.

   Interest Rates; LIBOR Notification      23  

SECTION 1.07.

   Termination of the Existing 364-Day Credit Agreement      23   ARTICLE II THE
CREDITS      23  

SECTION 2.01.

   Commitments      23  

SECTION 2.02.

   Loans and Borrowings      24  

SECTION 2.03.

   Requests for Borrowings      24  

SECTION 2.04.

   Funding of Borrowings      25  

SECTION 2.05.

   Interest Elections      25  

SECTION 2.06.

   Termination and Reduction of Commitments      26  

SECTION 2.07.

   Repayment of Loans; Evidence of Debt; Term-Out Option      27  

SECTION 2.08.

   Prepayment of Loans      28  

SECTION 2.09.

   Fees      28  

SECTION 2.10.

   Interest      29  

SECTION 2.11.

   Alternate Rate of Interest      29  

SECTION 2.12.

   Increased Costs; Illegality      31  

SECTION 2.13.

   Break Funding Payments      32  

SECTION 2.14.

   Taxes      33  

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      36  

SECTION 2.16.

   Defaulting Lenders      37  

SECTION 2.17.

   Mitigation Obligations; Replacement of Lenders      38  

SECTION 2.18.

   [Reserved]      38   ARTICLE III [RESERVED]      38   ARTICLE IV
REPRESENTATIONS AND WARRANTIES      38  

SECTION 4.01.

   Organization; Powers      38  

SECTION 4.02.

   Authorization; Enforceability      39  

SECTION 4.03.

   Governmental Approvals; No Conflicts      39  

SECTION 4.04.

   Financial Statements      39  

SECTION 4.05.

   Taxes      39  

SECTION 4.06.

   Litigation and Environmental Matters      39  

SECTION 4.07.

   Subsidiaries      40  

SECTION 4.08.

   ERISA      40  

SECTION 4.09.

   Compliance with Laws and Agreements      40  

SECTION 4.10.

   Properties; Liens      40  

SECTION 4.11.

   Investment Company Status      40  

SECTION 4.12.

   Anti-Corruption Laws and Sanctions      40  

SECTION 4.13.

   Patriot Act Compliance      41  

SECTION 4.14.

   Affected Financial Institutions      41   ARTICLE V CONDITIONS      41  

SECTION 5.01.

   Effective Date      41  

SECTION 5.02.

   Each Credit Event      42   ARTICLE VI AFFIRMATIVE COVENANTS      42  

 

i



--------------------------------------------------------------------------------

SECTION 6.01.

  Financial Statements and Other Information      42  

SECTION 6.02.

  Use of Proceeds      43  

SECTION 6.03.

  Notice of Material Events      44  

SECTION 6.04.

  Existence; Conduct of Business      44  

SECTION 6.05.

  Payment of Taxes      44  

SECTION 6.06.

  Compliance with Laws      44  

SECTION 6.07.

  Maintenance of Properties; Insurance      44  

SECTION 6.08.

  Books and Records; Inspection Rights      44  

SECTION 6.09.

  Leverage      45   ARTICLE VII NEGATIVE COVENANTS      45  

SECTION 7.01.

  Liens      45  

SECTION 7.02.

  Merger and Consolidation      47  

SECTION 7.03.

  Clauses Restricting Significant Subsidiary Distributions      48  

SECTION 7.04.

  Subsidiary Indebtedness      48  

SECTION 7.05.

  Use of Proceeds      48   ARTICLE VIII EVENTS OF DEFAULT      49   ARTICLE IX
THE AGENTS      51  

SECTION 9.01.

  Appointment      51  

SECTION 9.02.

  Delegation of Duties      51  

SECTION 9.03.

  Exculpatory Provisions      51  

SECTION 9.04.

  Reliance by Administrative Agent      51  

SECTION 9.05.

  Notice of Default      52  

SECTION 9.06.

  Non-Reliance on Agents and Other Lenders      52  

SECTION 9.07.

  Indemnification      52  

SECTION 9.08.

  Agent in Its Individual Capacity      53  

SECTION 9.09.

  Successor Administrative Agent      53  

SECTION 9.10.

  Documentation Agents and Syndication Agent      53  

SECTION 9.11.

  Certain ERISA Matters      53   ARTICLE X MISCELLANEOUS      54  

SECTION 10.01.

  Amendments and Waivers      54  

SECTION 10.02.

  Notices      56  

SECTION 10.03.

  No Waiver; Cumulative Remedies      57  

SECTION 10.04.

  Survival of Representations and Warranties      57  

SECTION 10.05.

  Payment of Expenses and Taxes      57  

SECTION 10.06.

  Successors and Assigns; Participations and Assignments      58  

SECTION 10.07.

  Adjustments; Set-off      60  

SECTION 10.08.

  Counterparts      61  

SECTION 10.09.

  Severability      61  

SECTION 10.10.

  Integration      61  

SECTION 10.11.

  GOVERNING LAW      61  

SECTION 10.12.

  Submission To Jurisdiction; Waivers      61  

SECTION 10.13.

  Acknowledgements      62  

SECTION 10.14.

  Guarantors      62  

SECTION 10.15.

  Confidentiality      63  

SECTION 10.16.

  WAIVERS OF JURY TRIAL      63  

SECTION 10.17.

  Interest Rate Limitation      63  

SECTION 10.18.

  Headings      64  

SECTION 10.19.

  USA Patriot Act; Beneficial Ownership Regulation      64  

SECTION 10.20.

  Judgment Currency      64  

SECTION 10.21.

  Waiver      65  

SECTION 10.22.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
65  

 

ii



--------------------------------------------------------------------------------

SCHEDULES:       Schedule 2.01    –    Lenders and Commitments Schedule 4.06   
–    Disclosed Matters Schedule 4.07    –    Significant Subsidiaries Schedule
10.14    –    Initial Subsidiary Guarantors EXHIBITS:       Exhibit A    –   
Form of Borrowing Request Exhibit B    –    Form of Interest Election Request
Exhibit C    –    Form of Guarantee Agreement Exhibit D    –    Form of Opinion
of Borrower’s Counsel Exhibit E    –    Form of Assignment and Acceptance
Exhibit F    –    Form of Exemption Certificate Exhibit G-1    –    [Reserved]
Exhibit G-2    –    [Reserved] Exhibit G-3    –    [Reserved] Exhibit H    –   
Form of Compliance Certificate

 

iii



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT, dated as of March 17, 2020, among FEDEX CORPORATION,
the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
BANK OF AMERICA, N.A., as Syndication Agent, and CITIBANK, N.A., THE BANK OF
NOVA SCOTIA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
Affiliates, as the administrative agent for the Lenders hereunder, together with
any of its successors.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Syndication Agent, the Documentation Agents
and the Administrative Agent.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Effective Date, the amount of such Lender’s Commitments
at such time and (b) thereafter, such Lender’s Commitment then in effect or, if
the Commitments have been terminated, the amount of such Lender’s Loans (and, in
the case of Foreign Currency Loans, the Dollar Equivalent of such Lender’s
Foreign Currency Loans) then outstanding; provided that, in the case of
Section 2.16, when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this 364-Day Credit Agreement, as amended, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum (rounded, if
necessary, to the next 1/16 of 1%) equal to the highest of (a) the Prime Rate in
effect on such day, (b) the New York Fed Bank Rate in effect on such day plus
1⁄2 of 1% and (c) the Adjusted LIBO Rate for an Interest Period of one
(1) month’s duration on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m., London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the New
York Fed Bank Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the New York Fed
Bank Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.11 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.11(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Alternative Currency” means Pounds Sterling and Euros.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act 2010, as amended.

“Applicable Rate” means, for any day with respect to (a) any Eurodollar Loan
denominated in any currency, a rate per annum equal to the applicable rate per
annum set forth in the Pricing Grid under the caption “Applicable Rate
(Eurodollar Loan)” based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt, (b) any ABR Loan, a rate per annum
equal to the applicable rate per annum set forth in the Pricing Grid under the
caption “Applicable Rate (ABR Loan)” based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt, or (c) commitment fees
payable hereunder, the applicable rate per annum set forth in the Pricing Grid
under the caption “Commitment Fee Rate” based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt.

“Assignee” has the meaning assigned to such term in Section 10.06(c).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 10.06), and accepted by the Administrative Agent, in the form of
Exhibit E.

“Assignor” has the meaning assigned to such term in Section 10.06(c).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

2



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for multicurrency syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for multicurrency syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

3



--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.11 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.11.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Benefitted Lender” has the meaning assigned to such term in Section 10.07(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means FedEx Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the relevant currency in the interbank
eurocurrency market and (b) when used in connection with a Eurodollar Loan
denominated in Euros, the term “Business Day” shall also exclude any day on
which (x) commercial banks in Brussels, Belgium are authorized or required by
law to remain closed or (y) the TARGET2 payment system is not open for the
settlement of payments in Euros.

“Calculation Date” means the last Business Day of each calendar quarter;
provided that (a) the second Business Day preceding the date of any borrowing or
continuation of any Loans denominated in Euros or Pounds Sterling and (b) the
date any borrowing or continuation of any Loans denominated in Dollars shall, in
each case, also be a Calculation Date.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding anything herein to the contrary
(solely for the purposes of Sections 2.12(a), 2.12(b) and Section 2.12(g)), (i)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or by United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means any of the following: (a) any “person” (as such term
is used in Sections 13(d) and 14 of the Securities Exchange Act of 1934, as
amended), other than (1) the Borrower, (2) any Subsidiary, (3) any employee
benefit plan (or a trust forming a part thereof) maintained by the Borrower or
any Subsidiary, or (4) any underwriter temporarily holding securities of the
Borrower pursuant to an offering of such securities becoming the “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of securities of the Borrower representing 30% or more of the
Borrower’s then outstanding Voting Stock; or (b) directors who, as of the date
of this Agreement, constitute the Board of Directors of the Borrower (the
“Incumbent Board”) ceasing to constitute at least a majority of the Board of
Directors of the Borrower (or, in the event of any merger, consolidation or
reorganization the principal purpose of which is to change the Borrower’s state
of incorporation, form a holding company or effect a similar reorganization as
to form, the board of directors of such surviving company or its ultimate parent
company), provided, however, that any individual becoming a member of the Board
of Directors of the Borrower subsequent to the date of this Agreement whose
election, or nomination for election by the Borrower’s stockholders, was
approved by a vote of a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to any Lender, the obligation of such Lender,
if any, to make Loans hereunder, in an amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate original amount of the Commitments on the Effective Date
is $1,500,000,000.

 

5



--------------------------------------------------------------------------------

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent, in consultation with the Borrower, determines in its reasonable
discretion are substantially consistent with any evolving or then-prevailing
market convention for determining compounded SOFR for multicurrency syndicated
credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.12, 2.13, 2.14, 2.15 or 10.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender, or (b) be deemed to have any Commitment.

“Consolidated Adjusted Total Assets” means, at any date as of which the amount
thereof is to be determined, (a) the aggregate amount set forth as the assets of
the Borrower and the consolidated Subsidiaries on a consolidated balance sheet
of the Borrower and the consolidated Subsidiaries prepared as of such date in
accordance with GAAP, minus (b) the aggregate book value as of such date of
determination of all assets of the Borrower or any consolidated Subsidiary
subject on such date of determination to a Lien permitted by Section 7.01(j).

“Consolidated EBITDA” means, for any period, Consolidated Operating Income for
such period plus, without duplication and to the extent reducing such
Consolidated Operating Income for such period, the sum of (a) depreciation and
amortization expense, (b) amortization of intangibles (including, but not
limited to, goodwill), (c) non-cash expenses or losses related to periodic
mark-to-market charges related to pension losses, and (d) non-cash asset
impairment charges related to long-lived assets (including intangible asset
impairment charges), and minus, without duplication, to the extent included in
such Consolidated Operating Income for such period, non-cash periodic
mark-to-market credits related to pension gains, all as determined on a
consolidated basis.

 

6



--------------------------------------------------------------------------------

“Consolidated Operating Income” means, for any period, the consolidated
operating income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions.

“Consolidated Total Debt” means, as of any date with respect to the Borrower and
its Subsidiaries, all liabilities of the Borrower and its Subsidiaries
outstanding on such date which would in accordance with GAAP be classified as
short-term or long-term debt (including the current portion of long-term debt)
of the Borrower and its Subsidiaries (including, without limitation, finance
lease obligations) on a consolidated balance sheet of the Borrower and its
Subsidiaries as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses (other than
endorsements for collection or deposit in the ordinary course of business),
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the payment obligation or
liability of any other Person, or agrees to maintain the net worth or working
capital or other financial condition of any other Person, or otherwise assures
any creditor of such other Person against loss, including, without limitation,
any comfort letter or take-or-pay contract.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans (and, in the case of Foreign
Currency Loans, the Dollar Equivalent of such Lender’s Foreign Currency Loans)
at such time.

“Current Maturities” means, as of any date with respect to the Long Term Debt of
any Person, any portion of such Long Term Debt that would in accordance with
GAAP be classified as a current liability of such Person.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to within three
(3) Business Days of the date required hereunder fund any portion of its Loans
unless such Lender, acting in good faith, notifies the Administrative Agent and
the Borrower in writing within three (3) Business Days of the date such Lender
was required to fund such portion of its Loans that such failure to fund is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement (i) relates to such Lender’s obligation to fund a Loan
hereunder, (ii) states, in good faith, that such position is based on such
Lender’s reasonable determination that a

 

7



--------------------------------------------------------------------------------

condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied and (iii) is issued within three (3) Business
Days of the date such Lender was required to fund a portion of its Loans
hereunder) or generally under similar agreements in which it has committed to
extend credit, (c) failed, within three (3) Business Days after written request
by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans; provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has a parent company that has become other than via an Undisclosed
Administration the subject of a bankruptcy or insolvency proceeding or a Bail-In
Action, or has had a receiver, conservator, trustee or custodian appointed for
it, or (f) has become the subject of a Bail-In Action. No Lender shall be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof so long as such ownership does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality
thereof) to reject, repudiate, disavow or disaffirm any contracts or agreements
with or of such Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in (i) the Borrower’s most recent annual report
on Form 10-K or most recent quarterly report on Form 10-Q filed, in each case,
prior to the date of this Agreement and only as and to the extent disclosed
therein (but excluding any risk factor disclosures contained under the heading
“Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature) or (ii) as otherwise disclosed in Schedule 4.06.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Equivalent” means at any time as to any amount denominated in Euro or
Pounds Sterling, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Euro or Pounds Sterling, as applicable, on the
most recent Calculation Date for such currency.

“Dollar Revolving Loans” has the meaning assigned to such term in Section 2.01.

“Dollars” or $” refers to lawful money of the United States of America.

 

8



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or the Borrower or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that multicurrency
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.11 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Administrative Agent, the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent and the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.01).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority that are in each case
relating to pollution or the protection of the environment, the preservation or
reclamation of natural resources, the management, storage or release of any
Hazardous Material, or to health and safety matters as they relate to Hazardous
Materials or natural resources.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) the violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any consent order or consent agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means (i) any entity (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under
Sections 414(b) or (c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 430 of the Code, is treated as a single
employer under Sections 414(m) or (o) of the Code and (ii) any entity (whether
or not incorporated) that, together with the Borrower, is under common control
within the meaning of Section 4001(a)(14) of ERISA.

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
failure to meet the minimum funding standard of Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Single Employer Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430(j) of
the Code or Section 303(j) of ERISA with respect to any Single Employer Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA, other than for PBGC premiums; (d) a determination that any
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Title IV of ERISA; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan or the commencement of proceedings by the PBGC to terminate
a Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA), in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Euro” means the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty and, in respect
of all payments to be made under this Agreement in Euro, means immediately
available, freely transferable funds.

“Euro Revolving Loans” has the meaning assigned to such term in Section 2.01.

“Eurodollar” means when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Tranche” means the collective reference to Eurodollar Loans
denominated in the same currency the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).

“Event of Default” has the meaning assigned to such term in Article VIII.

“Exchange Rate” means on any day, with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the

 

10



--------------------------------------------------------------------------------

arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., Local Time, on such
date for the purchase of the relevant currency for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Taxes” shall mean (i) net income taxes and franchise taxes (imposed on
or measured by net income) imposed on the Administrative Agent or any Lender as
a result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) Taxes that
are attributable to a Lender’s failure to comply with the requirements of
Section 2.14(f), (iii) in the case of a Lender, United States federal
withholding taxes resulting from any Requirement of Law in effect on the date
such Lender becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.17(b)), except to the extent
that such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts with respect to such Taxes pursuant to Section 2.14
or (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Existing 364-Day Credit Agreement” means the 364-Day Credit Agreement, dated as
of March 22, 2019, among the Borrower and JPMorgan Chase Bank, N.A.,
individually and as agent, and certain lenders.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Aviation Act” means the Federal Aviation Act of 1958, as amended from
time to time.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the New York Fed shall set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the New York Fed as the effective federal funds rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the New York
Fed at http://www.newyorkfed.org, or any successor source.

“Fee Payment Date” means (a) the last day of March, June, September and December
of each year and (b) the date on which the Commitments terminate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, staff vice president and assistant treasurer or controller
of the Borrower.

 

11



--------------------------------------------------------------------------------

“Five-Year Credit Agreement” means the Amended and Restated Five-Year Credit
Agreement, dated as of March 17, 2020, among the Borrower, the lenders from time
to time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Flight Equipment” means, individually and collectively, aircraft, aircraft
engines, appliances and spare parts, all as defined in the Federal Aviation Act,
and related parts.

“Foreign Currency Loans” has the meaning assigned to such term in Section 2.01.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holding Company.

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower or its
domestic Subsidiaries that has no material assets other than (a) securities of
one (1) or more Foreign Subsidiaries, and other assets relating to an ownership
interest in any such securities or Subsidiaries, (b) intercompany accounts or
loans receivables with Borrower or another Subsidiary of Borrower, and
(c) goodwill.

“GAAP” means generally accepted principles of accounting as in effect from time
to time in the United States of America. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then upon delivery of notice of such Accounting Change from either
the Borrower or the Administrative Agent, each of the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as notice of such
Accounting Change has been delivered pursuant to the preceding sentence and an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee Agreement” means, collectively, those certain Guarantee Agreements,
substantially in the form of Exhibit C attached hereto, to be executed by
certain Subsidiaries in accordance with the terms of this Agreement.

“Guarantor” means each Subsidiary that is a party to the Guarantee Agreement.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas, and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant (or terms of similar meaning), under any Requirement of
Law.

 

12



--------------------------------------------------------------------------------

“Hedge Agreement” means any interest rate swap, exchange or cap agreement.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of a Person means, without duplication, (i) obligations of such
Person for borrowed money, (ii) obligations of such Person representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable),
(iii) Indebtedness of others, whether or not assumed, secured by Liens on any
Property now or hereafter owned or acquired by such Person, (iv) obligations of
such Person which are evidenced by notes, bonds, debentures, or other similar
instruments, (v) net liabilities of such Person under Hedge Agreements,
(vi) Contingent Obligations of such Person, and (vii) obligations of such Person
created through asset securitization financing programs.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced long-term debt issued
by the Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2) , three (3) or
six (6) months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means at any time and with respect to any currency, the rate
per annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the applicable Screen Rate (for the shortest period for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

 

13



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service.

“Judgment Currency” has the meaning assigned to such term in Section 10.20(a).

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 10.20(a).

“Lender Affiliate” means (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
or (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender.

“LIBO Rate” means, for any date and time, (a) with respect to any Eurodollar
Borrowing (other than a Eurodollar Borrowing denominated in Euros) for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) and (b) with respect to any
such Eurodollar Borrowing denominated in Euros, the euro interbank offered rate
administered by the European Money Markets Institute (or any other person which
takes over the administration of that rate) for the relevant period displayed
(before any correction, recalculation or republication by the administrator) on
page EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters as of 11:00 a.m. Brussels time two Business Days prior to the
commencement of such Interest Period (or, in the event such rate does not appear
on such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case, the “EURIBOR Screen Rate”);
provided that if the applicable Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the relevant currency,
then the LIBO Rate shall be the Interpolated Rate at such time (provided that if
the Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement).

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
encumbrance or other security interest of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, capital lease or other title retention agreement).

 

14



--------------------------------------------------------------------------------

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan Documents” means this Agreement, the Guarantee Agreement and the Notes, if
any.

“Loan Parties” means the collective reference to the Borrower and each
Guarantor.

“Loans” means the Dollar Revolving Loans, Euro Revolving Loans and Sterling
Revolving Loans made by the Lenders to the Borrower pursuant to this Agreement.

“Local Time” means (a) with respect to a Loan denominated in Dollars, New York
City time and (b) with respect to a Loan denominated in Euros or Pounds
Sterling, London time.

“Long Term Debt” means, as of any date with respect to any Person, all
liabilities of such Person outstanding on such date which would in accordance
with GAAP be classified as long term debt of such Person (including, without
limitation, finance lease obligations of such Person).

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
consolidated Subsidiaries taken as a whole, (ii) the ability of the Borrower to
perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents to which Borrower or any of the
Significant Subsidiaries is a party or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans or other
Obligations) of any one (1) or more of the Borrower and its consolidated
Subsidiaries in an aggregate principal amount exceeding $200,000,000 (or the
equivalent thereof in any other currency).

“Maturity Date” means March 16, 2021, or if such date is not a Business Day, the
next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc., or, if Moody’s shall cease
rating Index Debt of the Borrower and its ratings business with respect to Index
Debt of the Borrower shall have been transferred to a successor Person, such
successor Person; provided, however, that if Moody’s ceases rating securities
similar to Index Debt of the Borrower and its ratings business with respect to
such securities shall not have been transferred to any successor Person, then
“Moody’s” shall mean any other nationally recognized rating agency (other than
S&P) selected by the Borrower and reasonably satisfactory to the Administrative
Agent that rates any Indebtedness of the Borrower.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.14(f).

“Notes” means any promissory notes executed by the Borrower in favor of a Lender
Party hereto pursuant to Section 2.07(e).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs or expenses (including all fees, charges
and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

“Owner’s Equity” means, as of any date, the amount set forth as “total common
stockholders’ investment” on a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries prepared as of such date in accordance with GAAP.

“Participant” has the meaning assigned to such term in Section 10.06(b).

“Participant Register” has the meaning assigned to such term in
Section 10.06(b).

“Participating Member State” means each state so described in any EMU
legislation.

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

16



--------------------------------------------------------------------------------

“Plan” means at a particular time, any employee benefit plan within the meaning
of Section 3(3) of ERISA (including a Single Employer Plan), maintained for
employees of the Borrower or any ERISA Affiliate or any such Plan to which
Borrower of any ERISA Affiliate is required to contribute on behalf of any of
its employees.

“Pounds Sterling” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Pricing Grid” means as follows:

 

Level   

Index Debt Ratings

   Applicable Rate
(Eurodollar Loan)     Applicable Rate
(ABR Loan)     Commitment Fee
Rate  

Level 1

  

³ A- from S&P

or ³ A3 from Moody’s

     0.875 %      0.00 %      0.06 % 

Level 2

  

BBB+ from S&P

or Baa1 from Moody’s

     1.00 %      0.00 %      0.08 % 

Level 3

  

BBB from S&P

or Baa2 from Moody’s

     1.25 %      0.25 %      0.10 % 

Level 4

  

BBB- from S&P

or Baa3 from Moody’s

     1.375 %      0.375 %      0.125 % 

Level 5

  

< BBB- from S&P

and < Baa3 from Moody’s

     1.625 %      0.625 %      0.175 % 

For purposes of the foregoing, (i) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Levels, the Applicable Rate shall be based on the higher of the two (2) ratings
unless one (1) of the two (2) ratings is two (2) or more Levels lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Level next below that of the higher of the two (2) ratings; and (iii) if either
Moody’s or S&P shall not have in effect a rating for the Index Debt (other than
by reason of the circumstances referred to in the last sentence of this
definition), then such rating agency shall be deemed to have established a
rating in Level 5. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such change.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

17



--------------------------------------------------------------------------------

“Property” of a Person means any and all property of such Person, whether real,
personal, tangible, intangible, or mixed, and other assets owned or leased by
such Person, including cash, securities, accounts, and contract rights.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Register” has the meaning assigned to such term in Section 10.06(d).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks and/or nonbank lenders other than
brokers or dealers that is (i) for the purpose of purchasing or carrying Margin
Stock or (ii) secured by Margin Stock, and that is applicable to member banks of
the Federal Reserve System and/or nonbank lenders other than brokers or dealers.

“Regulation X” means Regulation X of the Board as from time to time in effect.

“Relevant Governmental Body” means the Federal Reserve Board and/or the New York
Fed, or a committee officially endorsed or convened by the Federal Reserve Board
and/or the New York Fed or, in each case, any successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events for which the thirty (30) day notice period has
been waived under the applicable regulations.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than fifty percent (50%) of the sum of the
total Credit Exposures and unused Commitments at such time.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

“Reset Date” has the meaning assigned to such term in Section 1.05(c).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Margin Stock” means Margin Stock owned by the Borrower or any
Subsidiary which represents not more than twenty-five percent (25%) of the
aggregate value (determined in accordance with Regulation U), on a consolidated
basis, of the Property and assets of the Borrower and the Subsidiaries (other
than Margin Stock) that is subject to the provisions of Article VII (including
Section 7.01).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or, if S&P shall cease rating Index Debt of the Borrower and its ratings
business with respect to Index Debt of the Borrower shall have been transferred
to a successor Person, such successor Person; provided, however, that if S&P
ceases rating securities similar to Index Debt of the Borrower and its ratings
business with respect to such securities shall not have been transferred to any
successor Person, then “S&P” shall mean any other nationally recognized rating
agency (other than Moody’s) selected by the Borrower and reasonably satisfactory
to the Administrative Agent that rates any Indebtedness of the Borrower.

 

18



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union, Her Majesty’s Treasury of the United Kingdom, the
United Nations Security Council or the Government of Canada or any of its
agencies or departments, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” means all international economic sanctions administered or enforced
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) the European Union or Her Majesty’s Treasury of the
United Kingdom, (c) the United Nations Security Council or (d) the Government of
Canada or any of its agencies or departments.

“Screen Rate” means the EURIBOR Screen Rate and the LIBO Screen Rate,
collectively and individually, as the context may require.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Significant Subsidiary” means any Subsidiary that would meet the definition of
“significant subsidiary” contained as of the date hereof in Regulation S-X of
the SEC, excluding, however, any Foreign Subsidiary Holding Company.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA or
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA, but that is not
a Multiemployer Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the New York Fed, as the administrator of the
benchmark (or a successor administrator), on the Federal Reserve Bank of New
York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Guarantors” means Federal Express Corporation, FedEx Ground Package
System, Inc., FedEx Freight Corporation, FedEx Freight, Inc., FedEx Corporate
Services, Inc., and FedEx Office and Print Services, Inc., and, in each case,
any other Person to which any such Specified Guarantor sells, transfers or
otherwise disposes of all or substantially all of its assets or into which such
Specified Guarantor is merged or consolidated.

“Specified Time” means (i) in the case of Dollar Revolving Loans, 11:00 a.m. New
York City time, (ii) in the case of Euro Revolving Loans, 11:00 a.m. Brussels
time and (iii) in the case of Sterling Revolving Loans, 11:00 a.m. London time.

 

19



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling Revolving Loans” has the meaning assigned to such term in
Section 2.01.

“subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding Voting Stock of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one (1) or more of its
subsidiaries or by such Person and one (1) or more of its subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than fifty percent (50%) of the ownership interests having
power to direct the ordinary affairs thereof of which shall at the time be so
owned or controlled.

“Subsidiary” means any subsidiary of the Borrower.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, withholdings (including backup withholdings),
assessments or similar charges imposed by any Governmental Authority.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is a party and the borrowing of Loans by the
Borrower.

“Transferee” means any Assignee or Participant.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

20



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Undisclosed Administration” means in relation to a Lender or a Person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or Person, as the case may be, is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

“Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or any
Subsidiary which is not Restricted Margin Stock.

“Voting Stock” means all outstanding shares of capital stock of a Person
entitled to vote generally in the election of directors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”) and Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect.

 

21



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Currency Conversion and Fluctuations.

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down (to the next 1/16 of 1%) by the Administrative Agent as it deems
appropriate.

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

(c) No later than 11:00 a.m. London time on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each applicable currency, provided that, upon receipt of a
borrowing notice pursuant to Section 2.03, the Administrative Agent shall
determine the Exchange Rate with respect to the relevant currency on the related
Calculation Date (it being acknowledged and agreed that the Administrative Agent
shall use such Exchange Rate for the purposes of determining compliance with
Section 2.03 with respect to such borrowing notice). The Exchange Rates so
determined shall become effective on the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall
for all purposes of this Agreement (other than Section 10.20 and any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between Dollars and any other
currency.

(d) No later than 11:00 a.m. London time on each Reset Date, the Administrative
Agent shall determine the aggregate amount of the Dollar Equivalents of the
principal amounts of the Foreign Currency Loans then outstanding (after giving
effect to any Foreign Currency Loans to be made or repaid on such date).

(e) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

 

22



--------------------------------------------------------------------------------

SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The interest rate on Eurodollar Loans is determined
by reference to the LIBO Rate, which is derived from the London interbank
offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.11(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.11(d) of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.11(b), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, and (ii) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.11(c)), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

SECTION 1.07. Termination of the Existing 364-Day Credit Agreement. The parties
to this Agreement agree that, on the Effective Date, (i) all amounts payable
under the Existing 364-Day Credit Agreement by the Borrower have been paid in
full, (ii) all liabilities, obligations and indebtedness owing by the Borrower
to the “Lenders” (as defined in the Existing 364-Day Credit Agreement) under the
Existing 364-Day Credit Agreement shall be released, discharged and satisfied in
full, (iii) the “Commitments” (as defined in the Existing 364-Day Credit
Agreement) under the Existing 364-Day Credit Agreement shall be terminated in
full and (iv) all guarantees of the “Obligations” (as defined in the Existing
364-Day Credit Agreement) under each “Loan Document” (as defined in the Existing
364-Day Credit Agreement) created in connection with the Existing 364-Day Credit
Agreement shall be automatically terminated and released with no further action.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to (i) make revolving credit loans denominated in Dollars
(the “Dollar Revolving Loans”), (ii) make revolving credit loans denominated in
Euros (the “Euro Revolving Loans”) and (iii) make revolving credit loans
denominated in Pounds Sterling (the “Sterling Revolving Loans”, together with
the Euro Revolving Loans, the “Foreign Currency Loans”) from time to time during
the Availability Period in an aggregate principal amount (based on, in the case
of Foreign Currency Loans, the Dollar Equivalent of such Foreign Currency Loans)
that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment, or (b) the sum of the total Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay, and reborrow
Loans.

 

23



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.11, each Borrowing of (i) Dollar Revolving Loans shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith, (ii) Euro Revolving Loans shall be comprised
entirely of Eurodollar Loans as the Borrower may request in accordance herewith
and (iii) Sterling Revolving Loans shall be comprised entirely of Eurodollar
Loans as the Borrower may request in accordance herewith. Notwithstanding
anything to the contrary contained herein, each Lender at its option may make
any Loan by causing any domestic or foreign branch or Lender Affiliate to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
(i) in the case of Borrowings denominated in Dollars, $1,000,000 and not less
than $5,000,000, (ii) in the case of Borrowings denominated in Pounds Sterling,
£1,000,000 and not less than £5,000,000 and (iii) in the case of Borrowings
denominated in Euros, €1,000,000 and not less than €5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Borrowings of more than one (1) Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of fifteen (15) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by delivering an
irrevocable written Borrowing Request in the form of Exhibit A (a) in the case
of a Eurodollar Borrowing which is a Dollar Revolving Loan, not later than 11:00
a.m., New York City time, at least three (3) Business Days before the date of
the proposed Borrowing, (b) in the case of a Eurodollar Borrowing which is a
Euro Revolving Loan or Sterling Revolving Loan, not later than 11:00 a.m., Local
Time, at least three (3) Business Days before the date of the proposed Borrowing
or (c) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing; provided that each ABR Borrowing
shall consist solely of Dollar Revolving Loans. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the currency of such Borrowing (which shall be Dollars, Euro or Pounds
Sterling);

(iv) in the case of a Borrowing to be denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

24



--------------------------------------------------------------------------------

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make (i) each Dollar
Revolving Loan to be made by it hereunder on the proposed date thereof in
Dollars by wire transfer of immediately available funds by 12:00 noon, New York
City time and (ii) each Euro Revolving Loan or Sterling Revolving Loan to be
made by it hereunder on the proposed date thereof in Euro or Pounds Sterling, as
applicable, by wire transfer of immediately available funds by 12:00 noon,
London time, in each case, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request.

(b) Unless, prior to the proposed time of any advance of any Borrowing, the
Administrative Agent shall have received notice from a Lender that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, or unless the Administrative Agent has knowledge that a Lender is a
Defaulting Lender, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, at a rate equal to the greater of
(x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans; provided that, to the extent that the Borrower makes any such
payment and the applicable Lender subsequently makes a corresponding payment,
then the Borrower shall be entitled (without prejudice to any other rights that
the Borrower may have against the applicable Lender) to receive any such payment
(with interest) made by such Lender. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided that only Eurodollar Borrowings which are Dollar
Revolving Loans may be converted into an ABR Borrowing. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

25



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by delivering an irrevocable written
Interest Election Request in the form of Exhibit B by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Borrowing to be denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to (i) a Eurodollar Borrowing which is a Dollar Revolving Loan prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing or (ii) any other Eurodollar Borrowing,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a Eurodollar Borrowing with
an Interest Period of one (1) month’s duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, (A) each Eurodollar Borrowing that is a Dollar Revolving
Loan shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (B) each other Eurodollar Borrowing shall be converted to
a Eurodollar Borrowing with an Interest Period of one (1) month’s duration.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

26



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $20,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the aggregate Credit Exposures of the Lenders would exceed the
total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt; Term-Out Option. (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Loan in the
same currency as the applicable Loan on the Maturity Date; provided that, the
Borrower may elect, by giving written notice to the Administrative Agent on or
prior to the Maturity Date, that the aggregate principal amount of all Loans
outstanding on the Maturity Date shall be payable on the date which is the first
anniversary of the Maturity Date, subject to satisfaction of the conditions set
forth in Section 5.02(a) and (b) on the Maturity Date (and for the avoidance of
doubt, such loans shall be “term loans”, and to extent repaid, may not be
reborrowed) and the payment of the fee set forth in Section 2.09(b). The
Borrower hereby further agrees to pay interest in immediately available funds at
the office of the Administrative Agent on the unpaid principal amount of the
Loans from time to time from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.10. In the event
the Borrower exercises the term-out option and extends the Maturity Date, the
Commitments shall terminate and the commitment fee shall cease to accrue as of
the then existing Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

27



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.06) be represented by one (1) or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
incurring a prepayment penalty, fee, or other cost (except as otherwise
expressly set forth in this Agreement), subject to prior notice in accordance
with paragraph (b) of this Section.

(b) If, on any Calculation Date, the total Credit Exposures (based on the Dollar
Equivalent thereof, in the case of Foreign Currency Loans) exceeds 105% of the
Commitments, the Borrower shall, on such day, prepay the Loans in an amount
equal to the lesser of (x) the amount of such excess and (y) the amount of such
Loans.

(c) The Borrower shall notify the Administrative Agent in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., Local Time, three (3) Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., Local Time, one (1) Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
Type, currency and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.    Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10 and any amounts due under Section 2.13.

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily undrawn amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears in Dollars on each Fee Payment Date, commencing on the first
such date to occur after the date hereof. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a term-out fee in an amount equal to 1.00% of the aggregate
principal amount of the Loans of such Lender to remain outstanding on and after
the Maturity Date to the extent the Borrower elects to extend the Maturity Date
in accordance with Section 2.07(a), payable on the Maturity Date (as in effect
prior to such extension).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

28



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

SECTION 2.10. Interest.    (a) The Loans comprising each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing for the relevant currency plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided above, or
(ii) in the case of any other amount, two percent (2%) plus the rate applicable
to ABR Loans as provided above.

(d) Accrued interest on each Loan (including Loans outstanding during the
term-out period referred to in Section 2.07) shall be payable in arrears in the
currency of the applicable Loan on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, (iii) in the event
of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion, and (iv) all accrued interest shall be
payable upon termination of the Commitments.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed by reference to the Eurodollar Rate with respect to
Sterling Revolving Loans shall be computed on the basis of a year of 365 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.11. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) subject to clause (b) below, the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate (including because the Screen Rate is not available or
published on a current basis), as applicable, for such Interest Period;

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for the applicable currency and such Interest Period; or

 

29



--------------------------------------------------------------------------------

(iii) the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrower) that deposits in the applicable
currency are not generally available, or cannot be obtained by the Lenders, in
the applicable market (any Foreign Currency affected by the circumstances
described in Section 2.11(a) or (b) is referred to as an “Affected Foreign
Currency”),

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
(if such notice is given by telephone, the Administrative Agent shall promptly
thereafter provide written confirmation of such notice to the Borrower and the
Lenders) and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing in Dollars. Until such relevant
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans in an Affected Foreign Currency shall be made or continued as such, nor
shall the relevant Borrower have the right to convert ABR Loans to Eurodollar
Loans (to the extent Euro such Eurodollar Loan is denominated in an Affected
Foreign Currency).

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. New York City time on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any such proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBO Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent, in consultation with the Borrower, will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.11, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.11.

 

30



--------------------------------------------------------------------------------

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing in Dollars.

SECTION 2.12. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender; or

(iii) subject any Lender to any Tax (except for (1) Indemnified Taxes, (2) Taxes
described in clauses (ii) through (iv) of the definition of Excluded Taxes and
(3) Taxes imposed, as a result of a present or former connection between the
Lender and the jurisdiction imposing such Taxes (other than a connection arising
from such Lender having executed, delivered or performed its obligations under,
or enforced, this Agreement or any other Loan Document), on gross or net income,
profits or revenue (including value-added or similar Taxes)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or, in the case of (iii),
any Loans) or of making, converting into, continuing or maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity ratios), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) If by reason of any change in a Requirement of Law subsequent to the
Effective Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, the funding of any Foreign Currency Loan in any
currency or the funding of any Foreign Currency Loan in any currency to an
office located other than in New York shall be impossible or such currency is no
longer available or readily convertible to Dollars, or the Dollar Equivalent of
such currency is no longer readily calculable, then, at the election of the
Administrative Agent, no Foreign Currency Loans in the relevant currency shall
be made or any Foreign Currency Loan in the relevant currency shall be made to
an office of the Administrative Agent located in New York, as the case may be.

 

31



--------------------------------------------------------------------------------

(d) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Effective
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, such currency is no longer available or readily
convertible to Dollars, or the Dollar Equivalent of such currency is no longer
readily calculable, then, at the election of any affected Lender, the Borrower
shall make payment of such Loan in Dollars (based upon the Exchange Rate in
effect for the day on which such payment occurs, as determined by the
Administrative Agent in accordance with the terms hereof) and/or in New York or
(ii) if any Foreign Currency in which Loans are outstanding is redenominated
then, at the election of any affected Lender, such affected Loan and all
obligations of the applicable Borrower in respect thereof shall be converted
into obligations in Dollars (based upon the Exchange Rate in effect on such
date, as determined by the Administrative Agent in accordance with the terms
hereof), and, in each case, the Borrower shall indemnify the Lenders, against
any currency exchange losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

(e) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, setting forth in reasonable detail the
calculations upon which such Lender determined such amount and the effective
date of the relevant Change in Law, shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

(f) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three (3) months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three (3) month period
referred to above shall be extended to include the period of retroactive effect
thereof.

(g) If any Change in Law shall make it unlawful for any Lender to make or
maintain Eurodollar Loans, (i) the commitment of such Lender hereunder to make
Eurodollar Loans, continue Eurodollar Loans as such and convert ABR Loans to
Eurodollar Loans shall forthwith be suspended until such time as it shall no
longer be unlawful for such Lender to make or maintain Eurodollar Loans and
(ii) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to ABR Loans in Dollars on the respective last days of
the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion of a Eurodollar Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 2.13.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of any prepayment under
Section 2.08 hereof or an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice is permitted to be revocable under Section 2.08(c) and is revoked in
accordance herewith), or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense

 

32



--------------------------------------------------------------------------------

attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an Affiliate of such Lender)
for dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower, setting forth in reasonable detail
the calculations upon which such Lender determined such amount, and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.

SECTION 2.14. Taxes. (a) All payments made by the Loan Parties under this
Agreement shall (except as required by applicable law) be made free and clear
of, and without deduction or withholding for or on account of, any Taxes
imposed, levied, collected, withheld or assessed by any Governmental Authority.
If any Taxes are required to be deducted or withheld from any amounts payable to
the Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) if such
deducted or withheld Taxes are Indemnified Taxes, the amounts so payable by the
applicable Loan Party to the Administrative Agent or such Lender, as the case
may be, shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender, as the case may be, (after payment of all
Indemnified Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement as if such withholding or
deduction had not been made.

(b) The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Indemnified Taxes are payable by the Loan Parties pursuant to
paragraph (a) of this Section, as promptly as possible thereafter the applicable
Loan Party shall pay such Indemnified Taxes and shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt, to the extent
reasonably available, received by the applicable Loan Party showing payment
thereof. If (i) the applicable Loan Party fails to pay any Indemnified Taxes
when due to the appropriate taxing authority, (ii) the applicable Loan Party
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, or (iii) any Indemnified Taxes are imposed
directly upon the Administrative Agent or any Lender, the applicable Loan Party
shall indemnify the Administrative Agent and the Lenders for such amounts and
any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result (whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority). A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

33



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent within 10
days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, but only to the extent that
the applicable Loan Party has not already indemnified the Administrative Agent
for such Taxes and without limiting the obligation of the Loan Parties under
this Section 2.14 to do so, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent (or, if earlier, the date such Lender becomes a party
to this Agreement), such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment (A) the failure to complete,
execute or submit such documentation would not render the terms of this
Agreement unenforceable by law and (B) such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two (2) properly completed and duly signed copies of U.S. Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax.

(B) Each Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent whichever of the following is applicable:

(2) in the case of a Non-U.S. Lender claiming benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

34



--------------------------------------------------------------------------------

(3) executed copies of IRS Form W-8ECI;

(4) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 881(c) of the Code with respect to payments of
“portfolio interest,” (x) a statement substantially in the form of Exhibit F-1
to the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”), and (y) executed copies of IRS Form W-8BEN or
W-8BEN-E;

(5) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) executed copies of any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(ii)(D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

All forms described in this Section 2.14(f) shall be delivered by each Lender on
or before the date it becomes a party to this Agreement and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section 2.14(f), a Lender shall not be required to
deliver any form pursuant to this Section that such Lender is not legally able
to deliver.

 

35



--------------------------------------------------------------------------------

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or under Sections 2.12, 2.13 or 2.14,
or otherwise) prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York (or such other address designated by the Administrative Agent to
Borrower pursuant to Section 10.02) and except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 10.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the currencies specified hereunder.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph (c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the New York Fed Bank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

36



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
Administrative Agent shall deliver written notice to such effect, upon the
Administrative Agent’s obtaining knowledge of such event, to the Borrower and
such Defaulting Lender, and the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the undrawn portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09(a).

(b) the Commitment and Aggregate Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.01), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
would increase or extend the term of the Commitment of a Defaulting Lender,
extend the date fixed for payment of principal or interest owing to a Defaulting
Lender, reduce the amount of or the rate or amount of interest on any amount
owing to a Defaulting Lender or of any fee payable to a Defaulting Lender
(except as otherwise provided in this Section 2.16) or alter the terms and
conditions of this sentence or affect such Defaulting Lender differently than
other affected Lenders shall, in each case, require the consent of such
Defaulting Lender.

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15(c) but
excluding Section 2.17(b)) shall, in lieu of being distributed to such
Defaulting Lender, subject to any applicable requirements of law, be applied
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, and
(iii) third, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

(d) [reserved].

(e) [reserved].

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender or upon receipt by the Administrative Agent of the
confirmation referred to in clause (c) of the definition of “Defaulting Lender”,
as applicable, then on such date such Lender shall purchase at par such portion
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans ratably in
accordance with its respective Commitment.

 

37



--------------------------------------------------------------------------------

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.12 or 2.14, as the case may be, in the future,
and (ii) would not subject such Lender to any unreimbursed costs or expenses and
would not otherwise be disadvantageous to such Lender. To the extent reasonably
possible, each Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would avoid the unavailability of Eurodollar Loans under Section 2.11, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) The Borrower shall, at its sole expense and effort, have the right, by
giving at least fifteen (15) Business Days’ prior written notice (or, in the
case of a Defaulting Lender, at least three (3) Business Days’ prior written
notice) to the affected Lender and the Administrative Agent, at any time when no
Default or Event of Default has occurred and is continuing, to require any
Lender to assign all of its rights and obligations under the Loan Documents to
one (1) or more Lenders (other than any Conduit Lender), or, with the approval
of the Administrative Agent (which approval will not unreasonably be withheld,
delayed or conditioned), to one (1) or more banks, financial institutions or
other entities selected by the Borrower. Such assignment shall be substantially
in the form of Exhibit E hereto or in such other form as may be agreed to by the
parties thereto but, except in the case of an assignment by a Defaulting Lender
(in which case such form shall be as reasonably specified by the Administrative
Agent) shall be on terms and conditions reasonably satisfactory to the affected
Lender; provided that, no such assignment shall, unless otherwise specified,
transfer any liability of a Defaulting Lender hereunder or release any such
liability. The Borrower shall remain liable to the affected Lender for any
indemnification provided under Section 2.13 with respect to Loans of such Lender
outstanding on the effective date of an assignment required under this
Section 2.17(b), as well as for all other Obligations owed to such Lender under
this Agreement as of such effective date.

SECTION 2.18. [Reserved].

ARTICLE III

[RESERVED]

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 4.01. Organization; Powers. The Borrower and each of the Significant
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

38



--------------------------------------------------------------------------------

SECTION 4.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or organizational powers and authority and have been duly
authorized by all necessary corporate or organizational action. The Loan
Documents (i) have been duly executed and delivered by each Loan Party that is a
party thereto, and (ii) constitute legal, valid and binding obligations of each
Loan Party that is a party thereto, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, and except to the extent that the failure to
obtain such consent or approval, or register, file, or take such action, would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower, any
Guarantor or any of the Significant Subsidiaries or any order of any
Governmental Authority, except such violations of any law, regulation, or order,
individually or in the aggregate, that would not reasonably be expected to
result in a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower,
any Guarantor or any of the Significant Subsidiaries or their assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
any Guarantor or any of the Significant Subsidiaries, in each case (except in
the case of any indenture or other agreement governing Material Indebtedness)
which would, individually or in the aggregate with such other instances,
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of the Significant Subsidiaries, other than any Liens permitted by
Section 7.01.

SECTION 4.04. Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet, and related consolidated statement of
income, consolidated statement of cash flows and consolidated statement of
changes in stockholders’ investment and comprehensive income, and the
accompanying notes to such consolidated financial statements, as of and for the
fiscal year ended May 31, 2019, reported on by Ernst & Young LLP, independent
public accountants. Such financial statements, together with the accompanying
notes to such financial statements, present fairly, in all material respects,
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as of such date and the results of operation and cash flows of the
Borrower and its consolidated Subsidiaries for the year then ended, all in
accordance with GAAP.

SECTION 4.05. Taxes. The Borrower and each of its Significant Subsidiaries has
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Significant Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 4.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Financial Officer, threatened
against the Borrower or any of its Significant Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), or (ii) that purport
to affect the legality, validity, or enforceability of this Agreement or the
other Loan Documents or the transactions contemplated thereby.

 

39



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except for any such matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, each of the Borrower and its Significant Subsidiaries
(i) is in compliance with all applicable Environmental Laws and has obtained and
maintained any permit, license, or other approval currently required under any
applicable Environmental Law, (ii) is not subject to any Environmental
Liability, and (iii) has not, to its knowledge, received notice of any claim
with respect to any Environmental Liability or has knowledge of any event or
circumstance that would reasonably be expected to give rise to such a claim.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 4.07. Subsidiaries. Schedule 4.07 hereto contains an accurate list of
all of the Significant Subsidiaries of the Borrower as of the Effective Date,
setting forth their respective jurisdictions of incorporation and the percentage
of their respective capital stock owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock of such Significant
Subsidiaries have been duly authorized and issued and are fully paid and
non-assessable.

SECTION 4.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, either individually or when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. The present value of the
aggregate benefit liabilities under each Single Employer Plan sponsored,
maintained or contributed to by Borrower, or its ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Single Employer Plan), did not exceed the aggregate current
value of the assets of such Single Employer Plan in an amount that could
reasonably be likely to result in a Material Adverse Effect.

SECTION 4.09. Compliance with Laws and Agreements. Each of the Borrower and its
Significant Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its Property and all
indentures, agreements and other instruments binding upon it or its Property,
except where the failure to so comply, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing.

SECTION 4.10. Properties; Liens. The Borrower and each of the Significant
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal Property material to its business, except for any such defects
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, and none of such Property is subject to any
Lien except as permitted by Section 7.01.

SECTION 4.11. Investment Company Status. Neither the Borrower nor any of its
Significant Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 4.12. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to achieve
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and, to the extent acting on behalf of
Borrower or its Subsidiaries, agents with applicable Anti-Corruption Laws and
applicable Sanctions. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any

 

40



--------------------------------------------------------------------------------

capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, or use of proceeds will be used,
directly, or to the knowledge of the Borrower, indirectly, to (a) make any
offer, payment or give anything else of value to any person in violation of
applicable Anti-Corruption Laws or (b) finance or facilitate any activity which
violates applicable Sanctions.

SECTION 4.13. Patriot Act Compliance. Each of the Borrower and its Significant
Subsidiaries is in compliance with applicable provisions of the Patriot Act,
except where the failure to so comply, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 4.14. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

ARTICLE V

CONDITIONS

SECTION 5.01. Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.01):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either a counterpart of this Agreement signed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission or electronic mail of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement, and
(ii) the Guarantee Agreement, executed and delivered by each Subsidiary set
forth on Schedule 10.14 hereto.

(b) The Administrative Agent shall have received satisfactory evidence that the
Existing 364-Day Credit Agreement has been terminated and all amounts payable by
the Borrower thereunder have been paid in full. Such satisfactory evidence shall
include the effectiveness of Section 1.07, which shall become effective on the
Effective Date.

(c) The Lenders shall have received a written opinion from counsel to the
Borrower, substantially in the form of Exhibit D.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the domestic
Significant Subsidiaries and the authorization of the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(e) The Administrative Agent shall have received a certificate, dated as of the
Effective Date and signed by the President, Chief Executive Officer, or a
Financial Officer of the Borrower, stating that (a) the representations and
warranties contained in Article IV hereof are true and correct on and as of the
Effective Date, and (b) as of the Effective Date, no Default has occurred and is
continuing.

(f) Since May 31, 2019, there has been no change in the business, Property,
financial condition or results of operations of the Borrower and its
consolidated Subsidiaries taken as a whole which would reasonably be expected to
have a Material Adverse Effect, and the Administrative Agent shall have received
a certificate to that effect, dated as of the Effective Date and signed by the
President, Chief Executive Officer, or a Financial Officer of the Borrower.

 

41



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received all fees required to be paid
hereunder on or prior to the Effective Date and all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder for which invoices
have been presented to Borrower.

(h) The Administrative Agent shall have received one Business Day prior to the
Effective Date all documentation and other information with respect to the
Borrower and the Guarantors as required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(i) The Administrative Agent shall have received evidence satisfactory to it
that the Five-Year Credit Agreement shall have been executed and delivered by
all parties thereto and that all conditions precedent to the effectiveness
thereof shall have been satisfied or waived.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.01) at or prior to 5:00 p.m., New York City time, on
March 17, 2020 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 5.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in Article IV
hereof shall be true and correct on and as of the date of such Borrowing (except
to the extent that any such representation or warranty expressly relates to a
specified earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.

Each Borrowing by the Borrower shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 5.02.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within fifteen (15) days after the same are required to be filed with the
SEC (or, to the extent no longer required to be filed with the SEC, within
ninety (90) days after the end of each fiscal year of the Borrower), its audited
consolidated balance sheet and related consolidated statements of income, cash
flows and changes in stockholders’ investment and comprehensive income as of the
end of and for each fiscal year of the Borrower, setting forth in each case the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) (it being understood that the filing
of such financial statements with the SEC shall constitute delivery thereof to
the Administrative Agent and each Lender);

 

42



--------------------------------------------------------------------------------

(b) within fifteen (15) days after the same are required to be filed with the
SEC (or, to the extent no longer required to be filed with the SEC, within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower), an unaudited condensed
consolidated balance sheet and related condensed consolidated statements of
income and cash flows as of the end of and for each of the first three
(3) fiscal quarters of each fiscal year of the Borrower and the then elapsed
portion of the fiscal year, setting forth in each case the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, and, solely in the event such financial
statements are no longer required to be filed with the SEC, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of, and for, such periods
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood that the filing of
such financial statements with the SEC shall constitute delivery thereof to the
Administrative Agent and each Lender);

(c) concurrently with, or within ten (10) days after, any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09, which certificate shall be substantially in the
form of Exhibit H hereto;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and prospectuses filed by the Borrower, any
Guarantor or any Significant Subsidiary with the SEC (it being understood that
the filing of such documents with the SEC shall constitute delivery thereof to
the Administrative Agent and each Lender); and

(e) as promptly as reasonably practicable following any request therefor, such
other information (including relevant non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

SECTION 6.02. Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes, including acquisitions. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board, including
Regulations U, to the extent applicable. If requested by any Lender or the
Administrative Agent in connection with or immediately following a drawing, the
Borrower will furnish to the Administrative Agent and each such requesting
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

43



--------------------------------------------------------------------------------

SECTION 6.03. Notice of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the occurrence of
any Default or Event of Default or any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect. Each
notice delivered under this Section shall be accompanied by a statement of a
Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 6.04. Existence; Conduct of Business. Except as permitted by
Section 7.02, the Borrower will, and will cause each Significant Subsidiary to
do all things necessary to preserve and maintain its legal existence and the
rights, licenses, permits, privileges, and franchises material to the conduct of
its business, except where the failure to maintain any such rights, licenses,
permits, privileges, and franchises would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Payment of Taxes. The Borrower will, and will cause each
Subsidiary to, pay and discharge all taxes, assessments, and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
Property belonging to it, except where failure to do any of the foregoing would
not have a Material Adverse Effect and provided that neither the Borrower nor a
Subsidiary shall be required to pay any such tax, assessment, charge, or levy
the payment of which is being contested in good faith and by appropriate
proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

SECTION 6.06. Compliance with Laws. The Borrower will, and will cause each of
its Significant Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures reasonably designed to
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents acting on behalf of the Borrower or
its Subsidiaries, with applicable Anti-Corruption Laws and applicable Sanctions.

SECTION 6.07. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Significant Subsidiaries to, (a) keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect, and (b) maintain,
with financially sound and reputable insurance companies, insurance on its
Property in such amounts and against such risks as are consistent with prudent
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.

SECTION 6.08. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Significant Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Significant Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, but no more than once a year unless an Event of Default has occurred and
is continuing, to visit and inspect its Properties (subject to such limitations
as the Borrower may reasonably impose to ensure safety or compliance with any
applicable legal or contractual restrictions or obligations), to examine and
make extracts from its books of accounts and other financial records (to the
extent reasonable), and to discuss its affairs, finances and condition with its
officers and independent accountants (to the extent reasonable), all at such
reasonable times and intervals as the Lenders may designate.

 

44



--------------------------------------------------------------------------------

SECTION 6.09. Leverage. The Borrower will maintain, on the last day of each
fiscal quarter of Borrower, a ratio of (a) Consolidated Total Debt on such day
to (b) Consolidated EBITDA as at the last day of any period of four consecutive
fiscal quarters of the Borrower of not more than 3.50 to 1.00.

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder has been paid in full the
Borrower covenants and agrees with the Lenders that:

SECTION 7.01. Liens. The Borrower will not, nor will it permit any consolidated
Subsidiary to, create, incur, assume or suffer to exist, any Lien on any of its
Property or assets now owned or hereafter acquired (other than Unrestricted
Margin Stock), except:

(a) Liens which may be hereafter created to secure payment of the Obligations;

(b) Liens incurred or deposits or pledges, made in the ordinary course of
business, to secure payment of workers’ compensation, unemployment insurance,
old age pensions, or other social security obligations;

(c) Liens incurred or deposits or pledges, made in the ordinary course of
business, to secure performance of bids, tenders, contracts (other than
contracts for Indebtedness), leases, public, or statutory obligations, surety
bonds, appeal bonds, or other Liens or deposits or pledges for purposes of like
general nature made in the ordinary course of business;

(d) Deposits or pledges for the purpose of securing an appeal, stay or discharge
in the course of legal proceedings, or Liens for judgments or awards which were
not incurred in connection with Indebtedness or the obtaining of advances or
credits; provided such deposits, pledges and Liens do not, in the aggregate for
the Borrower and the consolidated Subsidiaries, materially detract from the
value of their assets or Properties or materially impair the use thereof in the
ordinary course of business and such appeal, judgment or award, as the case may
be, is being diligently contested or litigated in good faith by appropriate
proceedings; provided further, there has been set aside on the books of the
Borrower or the consolidated Subsidiaries, as the case may be, reserves in
accordance with GAAP with respect thereto; and provided further execution is not
levied upon any such judgment or award;

(e) Liens for taxes, fees, assessments and governmental charges not delinquent
or which are being contested in good faith by appropriate proceedings, provided
there has been set aside on the books of the Borrower or the consolidated
Subsidiaries, as the case may be, adequate reserves in accordance with GAAP with
respect thereto; and provided further, execution is not levied upon any such
Lien;

(f) Mechanics’, carriers’, workers’, repairmen’s or other like Liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than ninety (90) calendar days, or which are being contested in
good faith by appropriate proceedings; provided there has been set aside on the
books of the Borrower and the consolidated Subsidiaries, as the case may be,
adequate reserves in accordance with GAAP with respect thereto; and provided
further, execution is not levied upon any such Lien;

(g) Lessors’ interests under capital leases;

 

45



--------------------------------------------------------------------------------

(h) Liens on Property acquired or constructed with the proceeds of any
tax-exempt bond financing to secure such financing;

(i) Liens securing Indebtedness of a consolidated Subsidiary to the Borrower or
any Guarantor or, in the case of Indebtedness of a consolidated Subsidiary which
is not a Guarantor, to any consolidated Subsidiary which is not a Guarantor;

(j) Liens existing on the Property of a corporation or other business entity
immediately prior to its being consolidated with or merged into the Borrower or
a consolidated Subsidiary or its becoming a consolidated Subsidiary, or Liens
existing on any Property acquired by the Borrower or a consolidated Subsidiary
at the time such is so acquired (whether or not the Indebtedness secured thereby
shall have been assumed), provided that (i) no such Lien was created or assumed
in contemplation of such consolidation or merger or such entity’s becoming a
consolidated Subsidiary or such acquisition of Property, and (ii) each such Lien
shall only cover the acquired Property and, if required by the terms of the
instrument originally creating such Lien, Property which is an improvement to or
is acquired for specific use in connection with such acquired Property;

(k) Liens on Flight Equipment acquired on or after the date of this Agreement
which (i) secure the payment of all or any part of the purchase price of such
Flight Equipment or improvements thereon or modifications thereto, (ii) are
limited to the Flight Equipment so acquired and improvements thereon or
modifications thereto, and (iii) attach to such Flight Equipment within one
(1) year after the acquisition, improvement, or modification of such Flight
Equipment;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Zoning, building or other restrictions, variances, covenants, rights of way,
encumbrances, easements, and other minor irregularities in title, none of which,
individually or in the aggregate, (i) interfere in any material respect with the
present use or occupancy of the affected parcel by the Borrower or any
Subsidiary, (ii) have no more than an immaterial effect on the value thereof or
its use, or (iii) would impair the ability of such parcel to be sold for its
present use;

(n) Liens arising solely by virtue of (i) any law or regulation relating to
banker’s liens, or (ii) rights of set-off or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depository institution;

(o) Liens to secure Indebtedness for the purpose of financing all or any part of
the purchase price or the cost of construction or improvement of the Property
subject to such Lien; provided, however, that (i) the principal amount of any
Indebtedness secured by such Lien does not exceed one hundred percent (100%) of
such purchase price or cost, and (ii) such Lien does not extend to or cover any
other Property other than such item of Property so acquired, constructed, or
improved;

(p) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by clauses (h), (j), (k), and (o) of
this Section 7.01; provided that such Indebtedness is not increased and is not
secured by any additional assets;

(q) Liens incurred or deposits or pledges made for the purpose of complying with
any cash collateralization requirements resulting from defaults by lenders under
any syndicated letter of credit facility the Borrower may have in place from
time to time;

 

46



--------------------------------------------------------------------------------

(r) Liens not otherwise permitted by Sections 7.01(a) through (q); provided
that, as of the date any Lien is incurred and as of the end of each fiscal
quarter of the Borrower ending after February 29, 2020, the sum of (i) the
aggregate principal amount of all outstanding Long Term Debt of the consolidated
Subsidiaries which are not Guarantors (excluding the Current Maturities of any
such Long Term Debt and any Long Term Debt of a consolidated Subsidiary owing to
the Borrower or another consolidated Subsidiary that is a Guarantor), plus
(ii) the aggregate principal amount of all outstanding Long Term Debt of the
Borrower or any Guarantor (excluding the Current Maturities of any such Long
Term Debt and any Long Term Debt of a consolidated Subsidiary owing to the
Borrower or another consolidated Subsidiary that is a Guarantor) which is
secured as permitted by this Section 7.01(r), does not exceed eight percent (8%)
of Consolidated Adjusted Total Assets.

SECTION 7.02. Merger and Consolidation. The Borrower will not, nor will it
permit any consolidated Subsidiary to, merge with or into, or consolidate, or
consummate a Division as the Dividing Person, or enter into any analogous
transaction with, any other Person, or sell all or substantially all of the
assets of the Borrower and its consolidated Subsidiaries taken as a whole,
except:

(a) Any consolidated Subsidiary or other corporation or entity may merge with or
into, or consolidate or enter into any analogous transaction with, the Borrower,
provided that, immediately after giving effect to any such merger or
consolidation, (i) the Borrower shall be the continuing or surviving
corporation, and (ii) no Default or Event of Default shall exist;

(b) Any consolidated Subsidiary may merge with or into, or consolidate or enter
into any analogous transaction with, any consolidated Subsidiary so long as,
immediately after giving effect thereto, no Default or Event of Default shall
exist;

(c) The Borrower or any consolidated Subsidiary may transfer its assets to the
Borrower or any consolidated Subsidiary, so long as immediately after giving
effect thereto, no Default or Event of Default shall exist;

(d) Any corporation or other entity may merge with or into, or consolidate or
enter into any analogous transaction with, any consolidated Subsidiary, so long
as immediately after giving effect to any such merger or consolidation, (i) the
continuing or surviving entity shall be a consolidated Subsidiary, and (ii) no
Default or Event of Default shall exist;

(e) Any consolidated Subsidiary that is not a Significant Subsidiary may merge
with or into, or consolidate, or enter into any analogous transaction with, any
Person if the primary purpose of such transaction is to discontinue the
existence of such consolidated Subsidiary or dispose of such consolidated
Subsidiary, so long as immediately after giving effect thereto, no Default or
Event of Default shall exist; and

(f) Any Specified Guarantor, other Guarantor, Significant Subsidiary or other
Subsidiary that is an LLC may consummate a Division as the Dividing Person if,
immediately upon the consummation of such Division, the assets of the applicable
Dividing Person are held by (i) in the case of a Dividing Person that was a
Specified Guarantor immediately prior to the consummation of such Division, one
or more Specified Guarantors immediately upon the consummation of the such
Division (ii) in the case of a Dividing Person that was such other Guarantor
immediately prior to the consummation of such Division, one or more Guarantors
immediately upon the consummation of the such Division, (iii) in the case of a
Dividing Person that was a Significant Subsidiary immediately prior to the
consummation of such Division, one or more Significant Subsidiaries immediately
upon the consummation of the such Division or (iv) in the case of a Dividing
Person that was such other Subsidiary immediately prior to the consummation of
such Division, one or more Subsidiaries immediately prior to the consummation of
such Division, or, with respect to assets not so held by one or more Specified
Guarantors, other Guarantors, Significant Subsidiaries or other Subsidiaries,
respectively the sale, transfer or other disposition of such assets would
otherwise be permitted under this Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 7.03. Clauses Restricting Significant Subsidiary Distributions. The
Borrower will not permit any of its Significant Subsidiaries to enter into any
agreement, instrument, or indenture that, directly or indirectly, prohibits or
restricts such Significant Subsidiary from any of the following if such
prohibition or restriction would materially and adversely affect the ability of
any Loan Party to comply with its obligations under any Loan Document to which
it is a party:

(a) incurring or paying any Indebtedness owed to the Borrower or any other
Significant Subsidiary;

(b) granting any Liens;

(c) declaring or paying dividends; and

(d) making loans, advances or other investments to or in the Borrower or any
other Significant Subsidiary;

provided that nothing in this SECTION 7.03 shall prohibit (i) restrictions and
conditions imposed by law or by this Agreement; (ii) restrictions and conditions
existing on the date hereof (but not any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary, provided such restrictions and conditions
apply only to the Subsidiary that is to be sold, (iv) restrictions or conditions
applicable to Property or assets securing Indebtedness permitted by this
Agreement, and (v) customary provisions in leases and other contracts
restricting the assignment thereof and customary transfer restrictions and
rights of first refusal in shareholders’ agreements, to the extent such
provisions, restrictions, or rights are in existence on the date hereof or
consistent with past practice.

SECTION 7.04. Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to create and issue any unsecured notes or debentures (other than
to the Borrower or a consolidated Subsidiary).

SECTION 7.05. Use of Proceeds. The Borrower will not request any Borrowing, and
the Borrower shall not directly, or knowingly, indirectly, use, and shall
procure that its Subsidiaries and its or their respective directors, officers
and employees and agents acting on behalf of Borrower or its Subsidiaries in
connection with this Agreement shall not use the proceeds of any Borrowing
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws, or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state.

 

48



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower fails to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower fails to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in paragraph (a) of this Article VIII)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof, or in any certificate furnished pursuant to or
in connection with this Agreement or any amendment or modification hereof, prove
to have been incorrect in any material respect when made or deemed made;

(d) the Borrower fails to observe or perform any covenant, condition, or
agreement contained in Sections 6.02, 6.03, 6.09, 7.01 or 7.02;

(e) the Borrower fails to observe or perform any covenant, condition, or
agreement contained in this Agreement (other than those specified in paragraphs
(a), (b), (c), or (d) of this Article VIII), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof to the
Borrower from the Administrative Agent or any Lender;

(f) the Borrower or any Significant Subsidiary fails to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, after
giving effect to any applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time, or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption, or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the Property
or assets securing such Indebtedness and (ii) secured Indebtedness that becomes
due in accordance with its terms as a result of the voluntary or involuntary
sale, transfer, or disposition of the Property or assets securing such
Indebtedness;

(h) an involuntary proceeding is commenced or an involuntary petition is filed
seeking (i) liquidation, reorganization, or other relief in respect of the
Borrower or any Significant Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state, or foreign bankruptcy, insolvency,
receivership, or similar law now or hereafter in effect, or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator, or similar
official for the Borrower or any Significant Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary (i) voluntarily commences any
proceeding or files any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consents to the institution of,
or fails to contest in a timely and appropriate manner, any

 

49



--------------------------------------------------------------------------------

proceeding or petition described in clause (h) of this Article VIII,
(iii) applies for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, (iv) files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) makes a general assignment for the benefit of creditors, or
(vi) takes any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary fails to pay, or admits in
writing its inability to pay, its debts generally as they become due;

(k) the guarantee of any Significant Subsidiary contained in its respective
Guarantee Agreement ceases, for any reason, to be in full force and effect or
the Borrower or such Significant Subsidiary so asserts;

(l) the Borrower or any Significant Subsidiary fails within forty-five (45) days
to pay, bond or otherwise discharge any judgment or order for the payment of
money in excess of $200,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith;

(m) an ERISA Event has occurred that, when taken together with all other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect; or

(n) a Change of Control occurs;

then, and in every such event (other than an event with respect to the Borrower
described in paragraphs (h) or (i) of this Article VIII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest, or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraphs (h) or (i) of this Article VIII, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, or other notice of any kind,
all of which are hereby waived by the Borrower. Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

If, within fourteen (14) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
paragraphs (h) or (i) of this Article VIII) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination, provided that the Borrower certifies to the Lenders to their
satisfaction that, upon giving effect to such rescission, no other Indebtedness
of the Borrower shall be accelerated by virtue of a cross-default or
cross-acceleration to Indebtedness under this Agreement.

 

50



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENTS

SECTION 9.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations, or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

SECTION 9.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact, or
Affiliates shall be (i) liable to any Lender for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations, or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement, or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the Properties,
books or records of any Loan Party.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex, or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The

 

51



--------------------------------------------------------------------------------

Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact, or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, Property,
financial, and other condition and creditworthiness of the Loan Parties and
their Affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial, and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, Property, condition (financial or
otherwise), prospects, or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact, or
Affiliates.

SECTION 9.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.07 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no

 

52



--------------------------------------------------------------------------------

Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section 9.07 shall
survive the payment of the Loans and all other amounts payable hereunder. The
respective obligations of the Lenders under this Agreement are several and not
joint, and no Lender shall be responsible for the failure of any other Lender to
satisfy its obligations hereunder.

SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

SECTION 9.09. Successor Administrative Agent. (a) The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under paragraph (a) of Article
VIII or paragraph (i) of Article VIII with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers, and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers, and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

(b) The Administrative Agent agrees that in the event it shall fail to fund its
portion of any Borrowing within three (3) Business Days of the date on which it
shall have been required to fund same, it shall cooperate in good faith with
efforts by the Borrower to replace it with a successor administrative agent that
is satisfactory to the Required Lenders and the Borrower (including resigning in
connection with such replacement).

SECTION 9.10. Documentation Agents and Syndication Agent. None of the
Documentation or the Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 9.11. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

53



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments and Waivers. (a) None of this Agreement, any other
Loan Document, or any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.01. The
Required Lenders and each Loan Party that is party to the relevant Loan Document
may, or, with the written consent of the Required Lenders, the

 

54



--------------------------------------------------------------------------------

Administrative Agent and each Loan Party that is party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding, deleting or modifying any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder, or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders), and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.01 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or release the Guarantee
Agreement or any Guarantor that is guaranteeing any public debt securities
issued by the Borrower from its obligations under the Guarantee Agreement, in
each case without the written consent of all Lenders (except for releases of
Guarantors (other than any Specified Guarantor) in connection with any
transaction otherwise expressly permitted to be consummated pursuant to this
Agreement which releases, notwithstanding anything herein to the contrary, shall
be governed by Section 10.14(d)); (iv) amend, modify or waive any provision of
Section 2.15 without the written consent of the Lenders adversely affected
thereby or (v) amend, modify or waive any provision of Article IX without the
written consent of the Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (i) to add one (1) or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and extensions of credit and the accrued interest and fees in
respect thereof, and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

(c) Notwithstanding anything to the contrary in the foregoing, any provision of
this Agreement may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency, it being agreed that the Administrative Agent shall
provide the Lenders at least five Business Days’ prior written notice of such
amendment, and any such amendment shall be deemed approved by the Lenders unless
the Administrative Agent shall have received, within five Business Days of the
date that a draft of such amendment is provided to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

 

55



--------------------------------------------------------------------------------

SECTION 10.02. Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified in writing by the
respective parties hereto:

 

Borrower:

  

FedEx Corporation

942 S. Shady Grove Road

Memphis, Tennessee 38120

  

Attention: Treasurer

with a copy to:

  

FedEx Corporation

942 S. Shady Grove Road

Memphis, Tennessee 38120

  

Attention: General Counsel

Administrative Agent:

  

With respect to Revolving Loans:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Newark, DE 19713,

Attention: Matthew Reed / Jane Dreisback

  

With respect to each Borrowing Request or Compliance Certificate delivered
pursuant to Section 6.01(c), a copy to:

 

JPMorgan Chase Bank, N.A.

8181 Communications Pkwy

Plano, TX 75024

Attention: Jono Bennett

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

56



--------------------------------------------------------------------------------

SECTION 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, Borrower, or any
Lender, any right, remedy, power, or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power,
or privilege. The rights, remedies, powers, and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.

SECTION 10.04. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document
or certificate delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the Loans and
other extensions of credit hereunder.

SECTION 10.05. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent as separately agreed by the
Administrative Agent and the Borrower, and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Effective Date (in the case of amounts to be paid on the
Effective Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable fees and disbursements of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to
stamp, excise, and other taxes, if any, that are payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement, or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, and agents (each, an “Indemnitee”) harmless from and
against any and all other liabilities, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance,
and administration of this Agreement and the other Loan Documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower, any Guarantor or any Subsidiary or any of their
respective Properties, any Environmental Liability, and the reasonable fees and
expenses of legal counsel actually incurred in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this paragraph (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs, and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.05 shall
be payable not later than thirty (30) days after written demand therefor, which
shall set forth in reasonable detail the nature, basis and description of such
Indemnified Liability. Statements payable by the Borrower pursuant to this
Section 10.05 shall be submitted to FedEx

 

57



--------------------------------------------------------------------------------

Corporation, Attn: Treasurer, at the address of the Borrower set forth in
Section 10.02, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.05 shall survive repayment of the Loans and all other amounts
payable hereunder.

SECTION 10.06. Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one (1) or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.07(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it were a Lender; provided that, in the case of Sections
2.13 and 2.14, such Participant shall have complied with the requirements of
said Sections as if it were a Lender (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender);
and provided, further, that no Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower (but without
giving rise to any fiduciary obligation of any kind to the Borrower), maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided, however, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment,

 

58



--------------------------------------------------------------------------------

Loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c ) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for purposes of this Agreement
notwithstanding any notice to the contrary.

(c) Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Lender
(other than any Defaulting Lender) or any Lender Affiliate or, with the consent
of the Borrower and the Administrative Agent (which, in each case, shall not be
unreasonably withheld or delayed), to an additional bank, financial institution
or other entity (an “Assignee”) all or any part of its rights and obligations
under this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register (as
defined below); provided that, unless otherwise agreed by the Borrower and the
Administrative Agent, no such assignment to an Assignee (other than any Lender
or any Lender Affiliate) shall be in an aggregate principal amount of less than
$5,000,000 and after giving effect to such assignment, such assigning Lender
shall have Commitments and Loans in an aggregate amount of at least $5,000,000
as described in this sentence except in the case of an assignment of all of a
Lender’s interests under this Agreement. For purposes of the proviso contained
in the preceding sentence, the amount described therein shall be aggregated in
respect of each Lender and its Lender Affiliates, if any. The Assignee shall
purchase, at par, all Loans and pay all accrued interest and other amounts owing
to such Assignor under this Agreement on or prior to the date of assignment for
any assignment pursuant to Section 2.17. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with a Commitment and/or Loans as
set forth therein, and (y) the Assignor thereunder shall, to the extent provided
in such Assignment and Acceptance, relinquish its rights (other than its rights
under Sections 2.13, 2.14, and 10.05 to the extent any claim thereunder relates
to an event arising prior to the effective date of such assignment) and be
released from its obligations (other than its obligations under Section 9.07
with respect to matters arising prior to the effective date of such assignment)
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto). Notwithstanding any provision of this
Section 10.06, (i) the consent of the Borrower shall not be required for any
assignment that occurs after the occurrence and during the continuance of an
Event of Default, and (ii) no assignment shall be made to the Borrower or any
Affiliate of the Borrower. Notwithstanding the foregoing, any Conduit Lender may
assign at any time to its designating Lender hereunder without the consent of
the Borrower or the Administrative Agent any or all of the Loans it may have
funded hereunder and pursuant to its designation agreement and without regard to
the limitations set forth in the first sentence of this Section 10.06(c).

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.02 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.

 

59



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.06(c),
together with payment to the Administrative Agent of a registration and
processing fee of $4,000, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register on the effective date determined pursuant thereto, and
(iii) promptly notify Borrower of its receipt of such Assignment and Acceptance.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.06 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank or central bank in accordance with applicable law.

(g) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.

(h) Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under any state bankruptcy or
similar law, for one (1) year and one (1) day after the payment in full of the
latest maturing commercial paper note issued by such Conduit Lender; provided,
however, that each Lender designating any Conduit Lender hereby agrees to
indemnify, save and hold harmless each other party to this Agreement for any
loss, cost, damage, or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.

SECTION 10.07. Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Article VIII, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in paragraph (i) of Article VIII, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders and the Lender
Affiliates provided by law, if an Event of Default shall have occurred and be
continuing, each Lender and Lender Affiliate shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration, or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured, or unmatured, at any

 

60



--------------------------------------------------------------------------------

time held or owing by such Lender or Lender Affiliate or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender and Lender Affiliate agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or Lender Affiliate, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 10.08. Counterparts. This Agreement may be executed by one (1) or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one (1) and
the same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

SECTION 10.09. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.10. Integration. This Agreement, the other Loan Documents, and any
commitment letters or similar documents related to the Transactions, represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations, or warranties by the Borrower,
Administrative Agent, or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

SECTION 10.11. GOVERNING LAW.

(a) THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

SECTION 10.12. Submission To Jurisdiction; Waivers.

The Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan (or if such
court lacks subject matter jurisdiction, the Supreme Court of the State of New
York sitting in New York City, Borough of Manhattan), and appellate courts from
any thereof;

 

61



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive, or consequential damages.

SECTION 10.13. Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution, and delivery
of this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders; and

(d) the Loan Parties have been advised that the Administrative Agent and Lenders
are engaged in a broad range of transactions that may involve interests that
differ from the Loan Parties’ interests and that the Administrative Agent and
Lenders have no obligation to disclose such interests and transactions to the
Loan Parties.

SECTION 10.14. Guarantors. (a) The Guarantors as of the date hereof are set
forth on Schedule 10.14 hereto.

(b) Upon any Subsidiary guaranteeing any public debt securities issued or
guaranteed by the Borrower or any other Material Indebtedness of the Borrower,
within thirty (30) days thereafter, the Borrower shall cause such Subsidiary to
execute the Guarantee Agreement pursuant to an Addendum thereto in the form of
Annex I to the Guarantee Agreement, and in the case of a Significant Subsidiary,
to deliver documentation, to the extent requested by the Administrative Agent,
similar to that described in Section 5.01(c) and (d) relating to the
authorization for, execution and delivery of, and validity of such Significant
Subsidiary’s obligations as a Guarantor, such documentation to be in form and
substance reasonably satisfactory to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

(c) The Borrower covenants and agrees with the Lenders that each Specified
Guarantor is, and shall remain, an entity organized under the laws of any
jurisdiction within the United States. For the avoidance of doubt, this
Section 10.14(c) shall not prohibit any merger or consolidation of a Specified
Guarantor; provided, that, in accordance with the definition of “Specified
Guarantor”, any Person into which such Specified Guarantor is merged or
consolidated, or to which all or substantially all of its assets are sold,
transferred or disposed, shall become a Specified Guarantor and be subject to
the provisions of this Section 10.14(c).

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the release of any Guarantor (other than any Specified
Guarantor) from its guarantee of any and all public debt securities issued or
guaranteed by the Borrower, such Guarantor shall be deemed to be automatically
and unconditionally released and discharged from all its obligations under the
Guarantee Agreement without any further action required on the part of the
Administrative Agent or any Lender. At the request and sole expense of the
Borrower following any such release and discharge, the Administrative Agent
shall execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such release and discharge. For the avoidance of
doubt, it is agreed and understood that any release of any Specified Guarantor
from its obligations under the Guarantee Agreement shall be subject to
Section 10.01.

SECTION 10.15. Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to its or its
Affiliates by any Loan Party or its Affiliates pursuant to this Agreement;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent or
any other Lender, (b) subject to an agreement by such Person to comply with the
provisions of this Section, to any actual or prospective Transferee or any
actual or prospective direct or indirect counterparty to any Hedge Agreement (or
any professional advisor to such counterparty), (c) to its employees or
directors, or those of its Affiliates, agents, attorneys, accountants, and other
professional advisors, or any Lender Affiliates, who are made aware of the
confidential requirements of this Section 10.15 and who are instructed to keep
such information confidential in accordance therewith, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (j) with the written consent of the Borrower.
The provisions of this Section 10.15 shall survive any expiration or termination
of this Agreement for a period of one (1) year.

SECTION 10.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 10.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received, or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

63



--------------------------------------------------------------------------------

SECTION 10.18. Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

SECTION 10.19. USA Patriot Act; Beneficial Ownership Regulation.

(a) Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and its subsidiaries, which information includes the
name and business address of the Borrower, its subsidiaries and other required
information that will allow such Lender to identify the Borrower and its
subsidiaries in accordance with the Act, such as tax identification numbers and
legal organizational documents. The Borrower and its subsidiaries shall promptly
provide such information upon request by any Lender.

(a) Promptly following any request therefor, the Borrower shall provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation.

In connection therewith, each Lender hereby agrees that such information shall
be covered by the confidentiality provisions set forth in Section 10.15 hereof.

SECTION 10.20. Judgment Currency.

(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent, the respective Lender of the
full amount of Dollars expressed to be payable to the Administrative Agent or
such Lender under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.20, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

 

64



--------------------------------------------------------------------------------

SECTION 10.21. Waiver. Each Lender party hereto which is also party to the
Existing 364-Day Credit Agreement hereby waives compliance by the Borrower with
the requirement of three (3) Business Days’ (as defined therein) notice
thereunder for the termination of the Commitments (as defined therein) pursuant
to Section 2.06(b) thereto.

SECTION 10.22. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

[Balance of Page Intentionally Blank]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FEDEX CORPORATION, as Borrower By:  

/s/ Michael C. Lenz

  Name: Michael C. Lenz   Title:   Corporate Vice President and Treasurer

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Jonathan Bennett

  Name: Jonathan Bennett   Title:   Executive Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Jason Yakabu

  Name: Jason Yakabu   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Maureen Maroney

  Name: Maureen Maroney   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ David Vishny

  Name: David Vishny   Title:   Managing Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kevin Valenta

  Name: Kevin Valenta   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Todd Grossnickle

  Name: Todd Grossnickle   Title:   Director By:  

/s/ Nader Tannous

  Name: Nader Tannous   Title:   Managing Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title:   Director By:  

/s/ Marko Lukin

  Name: Marko Lukin   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title:   Authorized Signatory

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

as a Lender

By:  

/s/ Patrick Mueller

  Name: Patrick Mueller   Title:   Managing Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V, DUBLIN BRANCH,

as a Lender

By:  

/s/ Barry Fehily

  Name: Barry Fehily   Title:   Managing Director By:  

/s/ Sean Hassett

  Name: Sean Hassett   Title:   Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, LTD.,

as a Lender

By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title:   Authorized Signatory

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Alysha Salinger

  Name: Alysha Salinger   Title:   Authorized Signatory

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:  

/s/ Steve Aronowitz

  Name: Steve Aronowitz   Title:   Managing Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Jim Sloan

  Name: Jim Sloan   Title:   Managing Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

Truist Bank,

as a Lender

By:  

/s/ Steven Thompson

  Name: Steven Thompson   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association,

as a Lender

By:  

/s/ Charles Noon

  Name: Charles Noon   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as a Lender

By:  

/s/ Katie Lee

  Name: Katie Lee   Title:   Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Lender

By:  

/s/ James Beck

  Name: James Beck   Title:   Associate Director

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:  

/s/ Andrew Beckman

  Name: Andrew Beckman   Title:   Senior Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY,

as a Lender

By:  

/s/ Kimberly R. Costa

  Name: Kimberly R. Costa   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

First Horizon Bank,

as a Lender

By:  

/s/ Patrick D. Wredling

  Name: Patrick D. Wredling   Title:   Vice President

[FedEx 364-Day Credit Agreement]



--------------------------------------------------------------------------------

KBC BANK N.V.,

as a Lender

By:  

/s/ Francis Payne

  Name: Francis Payne   Title:   Managing Director By:  

/s/ Susan Silver

  Name: Susan Silver   Title:   Managing Director

[FedEx 364-Day Credit Agreement]

Omitted Attachments

All exhibits listed on page iii of this agreement have been omitted pursuant to
Item 601(a)(5) of Regulation S-K because the information contained therein is
not material and is not otherwise publicly disclosed. FedEx will furnish
supplementally copies of these exhibits to the Securities and Exchange
Commission or its staff upon request.



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 119,548,571.40  

Bank of America, N.A.

   $ 119,548,571.40  

Citibank, N.A.

   $ 119,548,571.40  

The Bank of Nova Scotia

   $ 119,548,571.40  

Wells Fargo Bank, National Association

   $ 119,548,571.40  

BNP Paribas

   $ 75,000,000.00  

Deutsche Bank AG New York Branch

   $ 75,000,000.00  

Goldman Sachs Bank USA

   $ 75,000,000.00  

HSBC Bank USA, National Association

   $ 75,000,000.00  

ING Bank N.V., Dublin Branch

   $ 75,000,000.00  

Mizuho Bank, Ltd.

   $ 75,000,000.00  

Morgan Stanley Bank, N.A.

   $ 41,250,000.00  

MUFG Bank, Ltd.

   $ 33,750,000.00  

Regions Bank

   $ 75,000,000.00  

Truist Bank

   $ 75,000,000.00  

PNC Bank, National Association

   $ 42,900,000.00  

Sumitomo Mitsui Banking Corporation

   $ 42,900,000.00  

Standard Chartered Bank

   $ 42,900,000.00  

U.S. Bank National Association

   $ 42,900,000.00  

State Street Bank and Trust Company

   $ 21,400,000.00  

First Horizon Bank

   $ 21,400,000.00  

KBC Bank N.V.

   $ 12,857,143.00     

 

 

 

Total:

   $ 1,500,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 4.06

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.07

SIGNIFICANT SUBSIDIARIES

AND THEIR JURISDICTIONS

 

Significant Subsidiary

   Percent Ownership     Jurisdiction of
Organization  

Federal Express Corporation

     100 %      DELAWARE  

Federal Express International, Inc.1

     100 %      DELAWARE  

FedEx Corporate Services, Inc.

     100 %      DELAWARE  

FedEx Ground Package System, Inc.

     100 %      DELAWARE  

FedEx Freight Corporation

     100 %      DELAWARE  

FedEx Freight, Inc.2

     100 %      ARKANSAS  

Federal Express Europe, Inc.3

     100 %      DELAWARE  

 

1 

Federal Express International, Inc. is a direct wholly owned subsidiary of
Federal Express Corporation.

2 

FedEx Freight, Inc. is a direct wholly owned subsidiary of FedEx Freight
Corporation.

3 

Federal Express Europe, Inc. is a direct wholly owned subsidiary of Federal
Express International, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10.14

INITIAL SUBSIDIARY GUARANTORS

Federal Express Corporation

Federal Express Europe, Inc.

Federal Express Holdings S.A., LLC

Federal Express International, Inc.

FedEx Corporate Services, Inc.

FedEx Freight Corporation

FedEx Freight, Inc.

FedEx Ground Package System, Inc.

FedEx Office and Print Services, Inc.